DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “reverse seconds”. Applicants are advised to amend this phrase to recite “s-1”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “the same as described in claim 1”. Given that this claim depends from claim 1, Applicants are advised to delete this phrase from the claim.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “the same as described in claim 1”. Given that this claim depends from claim 1, Applicants are advised to delete this phrase from the claim.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “the same as described in claim 1”. Given that this claim depends from claim 1, Applicants are advised to delete this phrase from the claim.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “the same as described in claim 1”. Given that this claim depends from claim 1, Applicants are advised to delete this phrase from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific organometallic compounds encompassed by the claims, does not reasonably provide enablement for any compounds encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claims 1-22, it is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) for any organometallic compound comprising a transition metal and at least one organic ligand other than Compounds Ir-1 to Ir-25 and Compounds Pt-1 to Pt-2. The only portions of the specification that describe the organometallic compound meeting Condition 1 recited in claim 1 and the radiative decay rate recited in claims 1 and 9 are Compounds Ir-1 to Ir-25 and Compounds Pt-2 to Pt-2 as disclosed in Tables 1, 8, and 12 and not any other organometallic compounds. The only portions of the specification that describe the organometallic compound meeting Condition 2 recited in claim 3, Condition 3 recited in claim 4, Condition 4 recited in instant claim 5, are Compounds Pt-1 and Pt-2 disclosed in Tables 2, 3, and 4 of the instant Specification and not any other organometallic compounds. The only portions of the instant specification that disclose the horizontal orientation ratio recited in claim 10 and 18 are Table 6 and 13 and these tables disclose only Compounds Pt-1 to Pt-2 and Compounds Ir-1 to Ir-25 and not any other organometallic compounds. The only 
Regarding claims 2 and 11-15, drawn to the transition metal of the organometallic compound and the organic groups present on the ligands of the organometallic compounds, the instant Specification only discloses Compounds Pt-1 to Pt-2 and Compounds Ir-1 to Ir-25 and not any other organometallic compounds
Furthermore, in view of the breadth of claims 1-22 (cf. factor (a)) which encompass innumerable organometallic compounds all of which are mutually structurally different, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964).

Regarding claim 1, Kwong et al discloses the following compound ([0007] – III):

    PNG
    media_image1.png
    349
    349
    media_image1.png
    Greyscale
,
1-R10 are H or a linear alkyl such as methyl or a branched alkyl such as, butyl and isobutyl ([0011] and [0169]). Thus, the disclosure of the reference encompass butyl isomers such as isobutyl and tert-butyl. The ligand (A1-A2) is given as ([0018]):

    PNG
    media_image2.png
    150
    85
    media_image2.png
    Greyscale
,
where R11 is a C1-10 alkyl such as tert-butyl ([0012]). In light of the above, the reference discloses the compound:

    PNG
    media_image3.png
    229
    395
    media_image3.png
    Greyscale
.
The reference does not explicitly disclose that the compound has a radiative decay rate greater than or equal to 2.5×105 reverse seconds and meets Condition 1 of the claims, i.e. 1.02-x ≤ y ≤ 1.95-2.7x. However, the compound disclosed by the reference is identical compound Ir-1 disclosed in the instant Specification as having a radiative decay of 8.81×105 s-1, within the recited range of greater than or equal to 2.5×105 (Page 214 Table 12). This compound is further disclosed in Table 8 (Page 207) of the instant Specification is disclosed as meeting Condition 1 of the claims.


	Regarding claim 2, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the transition metal is iridium 

Regarding claim 3, Kwong et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound meets Condition 2 of the claims, i.e. 1.02 – x ≤ y ≤ 1.95-2.7x. However, the reference discloses a compound identical to compound Ir-1 in the instant Specification which is disclosed in Table 8 of the instant Specification (Page 207) as meeting Condition 2.

Regarding claim 4, Kwong et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound meets Condition 3 of the claims, i.e. 1.06 – x ≤ y ≤ 4.70 – 10x. However, the reference discloses a compound identical to compound Ir-1 in the instant Specification which is disclosed in Table 10 of the instant Specification (Page 209) as meeting Condition 3.

Regarding claim 6, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the transition metal is iridium. The reference does not explicitly disclose that the compound meets Condition 5 of the claims, i.e. 1.00 – 0.5x ≤ y ≤ 1.95-2.7x. However, the reference discloses a compound identical to compound Ir-1 in the instant Specification which is disclosed in Table 11 of the instant Specification (Page 210-211) as meeting Condition 5.

Regarding claim 7, Kwong et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose x in the range of 0.08 to 0.39.  However, Table 8 of the instant Specification discloses that compound Ir-1 has an x value of 0.325, within the recited range of 0.08 to 0.39.

Regarding claim 8, Kwong et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose y in the range of 0.30 to 1.00.  However, Table 8 of the instant Specification discloses that compound Ir-1 has a y value of 0.912, within the recited range of 0.30 to 1.00.

Regarding claim 9, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the compound disclosed by the reference is identical compound Ir-1 disclosed in the instant Specification as having a radiative decay of 8.81×105 s-1, within the recited range of 2.5×105 to 2.0×106.



Regarding claim 14, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    349
    349
    media_image1.png
    Greyscale
.
This compound comprises a bidentate organic ligand which contains a C5 nitrogen-containing condensed ring system in which two (2) six-membered rings are condensed to each other.

1-A2) is disclosed as:

    PNG
    media_image2.png
    150
    85
    media_image2.png
    Greyscale
.
Thus, the compound comprises a bidentate organic ligand linked to the metal via oxygen as recited in the present claims.

Regarding claim 16, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising an anode, i.e. a first electrode, a cathode, i.e. a second electrode, and an emitter layer, i.e. an organic layer, disposed by the electrodes. The emitter layer comprises the disclosed compound ([0180]-[0181]).

Regarding claim 17, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the emitter layer comprises the disclosed compound.

Regarding claim 18, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference does not disclose the horizontal orientation ratio of a transition dipole moment in the range of 85 to 100 % as recited in the present claims. However, as discussed above, the reference discloses compound Ir-1 of the instant Specification, and Table 13 

Regarding claim 19, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter layer comprises a host ([0176]-[0177]).

Regarding claim 20, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the hosts is CBP (4,4'-N,N'-dicarbazole biphenyl). Thus, the host compound comprises a carbazole group as recited in the present claims.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964) as applied to claims 1-4, 6-10, and 14-20 above, and in view of Lee et al (2016/0072078).

The discussion with respect to Kwong as set forth in Paragraph 12 above is incorporated here by reference.

Regarding claim 21, Kwong et al teaches all the claim limitations as set forth above. While the reference discloses that the light emitting layer comprises a host, the reference does not disclose that the host is a combination of hole transport host and an electron transport host.
Lee et al discloses an organic light emitting device comprising first and second electrode, and an emitter layer disposed between the electrodes (Abstract). The emit layer comprises a combination of electron transporting and hole transporting hosts (Abstract). The reference 
Given that both Kwong et al and Lee et al are drawn to organic light emitting devices comprising host compounds, and given that Kwong et al does not explicitly prohibit other host compounds in the light emitting layer, in light of the particular advantages provided by the use and control of the hole-transporting and electron-transporting host compounds as taught by Lee et al, it would therefore have been obvious to one of ordinary skill in the art to include such host compounds in the light emitting layer of the organic light emitting device disclosed by Kwong et al with a reasonable expectation of success.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964) and Lee et al (2016/0072078) as applied to claim 21 above, and in view of Frampton et al (US 2008/0036368) and Pan (US 2018/0294417).

The discussion with respect to Kwong et al and Lee et al as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 22, the combined disclosures of Kwong et al and Lee et al teach all the claim limitations as set forth above. Furthermore, et al Lee et al discloses the following electron transporting group ([0081] – EHE-1):

    PNG
    media_image4.png
    310
    313
    media_image4.png
    Greyscale
/.
This compound comprises a  electron-depleted nitrogen containing cyclic group, i.e. triazine. The hole transport host is given by ([0088] – HH1-2):

    PNG
    media_image5.png
    432
    328
    media_image5.png
    Greyscale
.
This compound comprises benzene and carbazole groups. As evidenced by Paragraph [0096] of Farmington et al, carbazole is a hole transporting group. As evidenced by Paragraphs [0012] and [0046] of Pan, benzene is a hole transporting group. Thus, the compound disclosed by Lee et al does not including an electron-transporting moiety or an amine group as recited in the present claims.

Claims 1-5, 7-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800).

Regarding claim 1, Ma et al discloses the following platinum organometallic compound (Abstract and [0016] – Formula 1):

    PNG
    media_image6.png
    423
    463
    media_image6.png
    Greyscale
,
where rings D is a 6-membered heterocyclic rings such as pyridine, i.e. X4 is N ([0017] and [0068]); ring C is a 6-membered carbocyclic ring such as phenyl, i.e. X3 is ([0017] and [0068]); the integer n1 is zero (0) ([0021]); the integer n2 is one (1) ([0021]); L2 and L3 are direct bonds ([0020]); Q1 is O ([0026]); and Q3 and Q4 are direct bonds ([0026]). X is NRE, where RE is aryl such as biphenyl ([0022]-[0023] and [0051]). The biphenyl can be substituted with groups such as alkyl, where the alkyl is 2-methylpropyl, i.e. tert-butyl ([0045] and [0053]). The group RA is an alky such as tert-butyl ([0023] and [0045]). The group RB1 is H ([0023]); and the groups RC and RD are aryls such as phenyl ([0023] and [0051]). 
In light of the above, the reference discloses the compound:

    PNG
    media_image7.png
    273
    365
    media_image7.png
    Greyscale
.
The reference does not explicitly disclose that the compound has a radiative decay rate greater than or equal to 2.5×105 reverse seconds and meets Condition 1 of the claims, i.e. 1.02-x ≤ y ≤ 1.95-2.7x. However, the compound disclosed by the reference is identical compound Pt-1 disclosed in the instant Specification as having a radiative decay of 4.79×105 s-1, within the recited range of greater than or equal to 2.5×105 (Page 214 Table 12). This compound is further disclosed in Table 1 (Pages 198-199) of the instant Specification is disclosed as meeting Condition 1 of the claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.



Regarding claim 3, Ma et al teaches all the claim limitations as set forth above. The reference does not explicitly discloses that the compound meets Condition 2 of the claims, i.e. 1.06 – 0.5x ≤ y ≤ 1.95-2.7x. However, the reference discloses a compound identical to compound Pt-1 in the instant Specification which is disclosed in Table 2 of the instant Specification (Page 199) as meeting Condition 2.

Regarding claim 4, Ma et al teaches all the claim limitations as set forth above. The reference does not explicitly discloses that the compound meets Condition 3 of the claims, i.e. 1.06 – x ≤ y ≤ 4.70-10.0x. However, the reference discloses a compound identical to compound Pt-1 in the instant Specification which is disclosed in Table 3 of the instant Specification (Pages 199-200) as meeting Condition 3.

Regarding claim 5, Ma et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the transition metal is platinum. The reference does not explicitly discloses that the compound meets Condition 4 of the claims, i.e. 1.01 – x ≤ y ≤ 1.1.6 - x. However, the reference discloses a compound identical to compound Pt-1 in the instant Specification which is disclosed in Table 4 of the instant Specification (Page 200) as meeting Condition 2.



Regarding claim 8, Ma et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose the value of x as recited in the present claims. However, as discussed above, the reference disclosed compound Pt-1. This compound is disclosed in Table 1 of the instant Specification as having a y value of 0.784, within the recited range of 0.3 to 1.0.

Regarding claim 9, Ma et al teaches all the claim limitations as set forth above. As discussed above the compound disclosed by the reference is identical compound Pt-1 disclosed in the instant Specification as having a radiative decay of 4.79×105 s-1, within the recited range of 2.5×105 to 2.0×106 (Page 214 Table 12).

Regarding claim 10, Ma et al teaches all the claim limitations as set forth above. The reference does not disclose the horizontal orientation ratio of a transition dipole moment in the range of 85 to 100 % as recited in the present claims. However, as discussed above, the reference discloses compound Pt-1 of the instant Specification, and Table 6 of the instant Specification discloses that the compound has a horizontal orientation ratio of 88%, within the recited range.

3 nitrogen containing ring condensed with a 6-membered ring.

Regarding claim 12, Ma et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the ligand comprises a benzimidazole ring system.

Regarding claim 13, Ma et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the ligand comprises a benzimidazole ring system substituted with a phenyl group, where the phenyl is substituted with a second group and a tert-butyl group.

Regarding claim 16, Ma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising an anode, i.e. a first electrode, a cathode, i.e. a second electrode, and an emitter layer, i.e. an organic layer, disposed by the electrodes ([0027]. The emitter layer comprises the disclosed compound ([0027]).

Regarding claim 17, Ma et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the emitter layer comprises the disclosed compound.



Regarding claim 19, Ma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter layer comprises a host ([0088]).

Regarding claim 20, Ma et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the host contains a carbazole derivative as recited in the present claims ([0090])

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800) as applied to claims 1-5, 7-13, and 16-20 above, and in view of Lee et al (2016/0072078).

The discussion with respect to Ma et al as set forth in Paragraph 15 above is incorporated here by reference.

Regarding claim 21, Ma et al teaches all the claim limitations as set forth above. While the reference discloses that the light emitting layer comprises a host, the reference does not disclose that the host is a combination of hole transport host and an electron transport host.

Given that both Ma et al and Lee et al are drawn to organic light emitting devices comprising host compounds, and given that Ma et al does not explicitly prohibit other host compounds in the light emitting layer, in light of the particular advantages provided by the use and control of the hole-transporting and electron-transporting host compounds as taught by Lee et al, it would therefore have been obvious to one of ordinary skill in the art to include such host compounds in the light emitting layer of the organic light emitting device disclosed by Ma et al with a reasonable expectation of success.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0240800) and Lee et al (2016/0072078) as applied to claim 21 above, and in view of Frampton et al (US 2008/0036368) and Pan (US 2018/0294417).

The discussion with respect to Ma et al and Lee et al as set forth in Paragraph 16 above is incorporated here by reference.

Regarding claim 22, the combined disclosures of Ma et al and Lee et al teach all the claim limitations as set forth above. Furthermore, et al Lee et al discloses the following electron transporting group ([0081] – EHE-1):

    PNG
    media_image4.png
    310
    313
    media_image4.png
    Greyscale
/.
This compound comprises a  electron-depleted nitrogen containing cyclic group, i.e. triazine. The hole transport host is given by ([0088] – HH1-2):

    PNG
    media_image5.png
    432
    328
    media_image5.png
    Greyscale
.
This compound comprises benzene and carbazole groups. As evidenced by Paragraph [0096] of Farmington et al, carbazole is a hole transporting group. As evidenced by Paragraphs [0012] and [0046] of Pan, benzene is a hole transporting group. Thus, the compound disclosed by Lee et al does not including an electron-transporting moiety or an amine group as recited in the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767